             Case 3:16-cr-00440-WHA Document 178 Filed 03/09/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       ) No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 ) STIPULATIONS
16                                   )
       v.                            )
17                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )
18                                   )
          Defendant.                 )
19                                   )
                                     )
20                                   )

21          The parties, by and through their undersigned counsel, hereby stipulate as follows:
22          1.     Government Exhibit 7 is an exact copy of an iMac computer owned by Nicholas Berry
23 made on or about June 25, 2012.

24          2.     Government Exhibit 66 is an exact copy of the forensic image made on or about
25 November 16, 2012, of a Sony Vaio computer owned by Oleksandr Ieremenko.

26          3.     Government Exhibit 148 is a true and correct copy of a contact list containing
27 information provided by defendant.

28

     STIPULATIONS
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 178 Filed 03/09/20 Page 2 of 3




 1          4.     Government Exhibit 149 is a true and correct copy of an email message sent by defendant

 2 in the Russian language.

 3          5.     Government Exhibits 88A, 89A, 90A, 135A, and 136A are CDs containing true and

 4 accurate excerpts of recordings of calls between defendant and various individuals. All calls placed by

 5 inmates at the facilities in which defendant was held are recorded. The defendant’s calls were not

 6 singled out for recording.

 7          6.     Government Exhibit 128 is an email attachment that consists of Formspring user data in

 8 the form of username, email address, encrypted password, location, IP address, and country code.

 9                                     Stipulations Regarding Translations

10          7.     The government has created English language transcripts for Government Exhibits 88A,

11 90A, 135A, and 136A, translating each of the excerpts of recordings of calls. These transcripts are

12 Government Exhibits 88, 90, 135, and 136. The transcripts provide an accurate translation from the

13 Russian language to the English language.

14          8.     Government Exhibits 21A through 21E are emails written in a mixture of English and

15 French. Government Exhibits 22A and 22B provide an accurate translation of the French language

16 portions to the English language and also include the original English text.

17          9.     Government Exhibits 59, 64 (page 14) and 66B are copies of passports with text in the

18 Russian or Ukrainian language. Government Exhibits 59A, 65A, and 66C are accurate translations of

19 the text of the passports from the Russian or Ukrainian language to the English language.

20          10.    Government Exhibit 60 contains educational records in the Russian language.

21 Government Exhibit 61 is an accurate translation of the records from the Russian language to the

22 English language.

23          11.    Government Exhibit 64 is a response by the Ukrainian government to a mutual legal

24 assistance treaty request by the United States in the Ukrainian language. Government Exhibit 65 is an

25 accurate translation of the document from the Ukrainian language to the English language.

26          12.    Government Exhibits 68 and 76A are Skype chats in the Russian language recovered

27 from the image of a computer owned by Oleksandr Ieremenko. Government Exhibits 70 and 76B are

28 accurate translations of the Skype chats from the Russian language to the English language.

     STIPULATIONS
     CR 16-00440 WHA                                2
             Case 3:16-cr-00440-WHA Document 178 Filed 03/09/20 Page 3 of 3




 1          13.    Government Exhibits 72 and 74 are video clips recovered from the image of a computer

 2 owned by Oleksandr Ieremenko. In the video clips people speak in the Russian language. The

 3 government has created English language transcripts for the videos, Government Exhibits 73 and 75.

 4 The transcripts provide an accurate translation from the Russian language to the English language.

 5          14.    Government Exhibit 85 is a response by the Russian government to a mutual legal

 6 assistance treaty request by the United States in the Russian language. Government Exhibit 85A is an

 7 accurate translation of the document from the Russian language to the English language.

 8          15.    Government Exhibits 118 and 143E are excerpts of Russian language search histories.

 9 Government Exhibits 119 and 143F are accurate translations of the search histories from the Russian
10 language to the English language.

11          16.    Government Exhibit 120A is an email chain in the Russian language. Government

12 Exhibit 120 is an accurate translation of the email chain from the Russian language to the English

13 language.

14          17.    Government Exhibit 150 is an accurate English translation of Government Exhibit 149.

15          The parties agree that these stipulations may be read to the jury.

16 DATED: March 9, 2020                                   Respectfully submitted,

17                                                        DAVID L. ANDERSON
                                                          United States Attorney
18

19                                                        /s/
                                                          MICHELLE J. KANE
20                                                        KATHERINE L. WAWRZYNIAK
                                                          Assistant United States Attorneys
21

22
                                                          /s/
23                                                        ADAM G. GASNER
                                                          VALERY NECHAY
24                                                        Attorneys for Nikulin
25

26

27

28

     STIPULATIONS
     CR 16-00440 WHA                                 3
